Citation Nr: 0112917	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  95-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than a schizoaffective disorder, claimed as 
post traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and her brother.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to March 
1982.  

This case arises before the Board of Veterans' Appeals 
(Board) by means of a March 1994 rating decision rendered by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for post traumatic stress disorder (PTSD) was 
denied.  The veteran filed a notice of disagreement in 
November 1994.  A statement of the case was furnished to her 
in June 1995.  The veteran perfected her appeal through a VA 
Form 9 in July 1995.

The issue on appeal was previously the subject of a July 1999 
Board decision.  However, the Board decision on this issue 
was vacated and remanded to the Board by means of a November 
1999 Order of the United States Court of Appeals for Veterans 
Claims (Court), pursuant to a November 1999 Joint Motion to 
Vacate BVA Decision, to Remand the Claim, and to Stay Further 
Proceedings.  

In the Joint Motion for Remand, the Board was asked to 
determine whether there are two pending unadjudicated claims: 
one for an acquired psychiatric disorder, and one for a total 
disability rating on the basis of unemployability.  With 
respect to the issue of entitlement to an acquired 
psychiatric disorder, the Board notes that the RO denied a 
prior claim for a schizoaffective disorder by means of a 
September 1989 rating decision.  An undated notice of this 
decision was furnished to the veteran.  She filed a notice of 
disagreement in April 1991, which the Board finds timely 
since the notice date is unknown.  The veteran was furnished 
a statement of the case in May 1991; however, the evidence 
does not show that she perfected a timely appeal of this 
claim.  Accordingly, the September 1989 rating decision is 
final as to service connection for schizoaffective disorder, 
and the issue on appeal is appropriately identified as 
entitlement to service connection for an acquired psychiatric 
disorder, other than a schizoaffective disorder, claimed as 
post-traumatic stress disorder.

With respect to the issue of entitlement to a total 
disability rating on the basis of unemployability, the Board 
notes that the veteran's substantive appeal received in July 
1995 indicates that the veteran was unemployable due to her 
"mental condition."  This matter is referred to the RO for 
additional development as necessary.


REMAND

Service connection for PTSD, as amended in June 1999, but 
effective from March 1997, requires (1) medical evidence 
diagnosing the condition in accordance with current DSM-IV 
criteria, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).  

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his or her 
inservice stressors must be corroborated by credible 
evidence.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, after-the-fact medical evidence cannot be used to 
establish the occurrence of the stressor.  Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  Accordingly, service connection 
may not be granted for PTSD based on a diagnosis unsupported 
by credible evidence of an inservice stressor.  On the other 
hand, if the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.304(f) (2000).  If the veteran is found to have engaged 
in combat with the enemy, then (and only then), his or her 
testimony regarding alleged stressors must be accepted as 
conclusive and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," that is, credible, 
and "consistent with the circumstance, conditions, or 
hardships of such service."  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  A claimant's assertions that he or she 
engaged in combat with the enemy are not sufficient, by 
themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to establish that the veteran engaged in combat with 
the enemy.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on claimed sexual assault.  In particular, the Court 
considered the changed provisions of VA Manual M21-1, 
particularly Part III, paragraphs 5.14c and 7.46c (2).  
Paragraph 5.14c states that, in cases of sexual assault, 
development to alternate sources for information is critical.  
The provision then provides an extensive list of alternative 
sources competent to provide credible evidence that may 
support the conclusion that the event occurred, to include 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants, 
and copies of personal diaries or journals.  In attempting to 
verify the occurrence of an inservice sexual assault, it is 
noted that service records may not contain evidence of 
personal assault, and that alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet.App. 393, 399 
(1998).

Pursuant to the November 1999 Joint Motion for Remand with 
its accompanying Order, the Court remanded the case to the 
Board for evaluation in light of the decisions set forth in 
YR and Patton as well as the provisions of M21.  Thereafter, 
by means of a June 2000 Board Remand, the case was returned 
to the RO for readjudication with consideration of additional 
information that had been submitted to the Board without 
waiver of review by the RO.  See 38 C.F.R. § 20.1304(c) 
(2000).  The RO was asked to review the issue on appeal with 
consideration of the provisions found in the VA Adjudication 
Procedure Manual M21-1, Part III, paragraph 5.14c.  However, 
a review of the veteran's claims file does not indicate that 
the development and approach specific to sexual assault 
claims was accomplished.  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  The information provided by the veteran, and review 
of her history under the guidelines set out in Patton are 
potentially probative of her claim.  Thus, prior to final 
consideration of the veteran's PTSD claim, remand for 
additional development is necessary.

In issuing this Remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the Court's decision in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7, subpart (a), at 2099-2100.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is returned for the following 
development:

1.  The RO should develop the veteran's 
contentions regarding the reported sexual 
incidents in service.  Care should be 
taken that this development be as 
compassionate as possible.  Specifically, 
the attention of the RO is directed to 
M21-1, paragraph 5.14c, Exhibits A.3 and 
A.4 for sample development letters.  A 
field examiner should be utilized if a 
personal interview is deemed necessary to 
obtain any supporting evidence or if 
specific records or statements sought 
cannot otherwise be provided.  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event and that she must be as 
specific as possible because without such 
details an adequate search for supporting 
information cannot be conducted.  All 
alternate sources set forth in M21-1, 
paragraph 5.14c should be utilized.

2.  Thereafter, the RO should review the 
file and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, what 
was the nature of the specific stressor 
or stressors established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  After the foregoing development has 
been completed to the extent possible, 
and if it is determined that there is 
credible supporting evidence that a 
claimed stressor actually occurred, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a psychiatrist who has not previously 
examined the veteran to determine the 
correct diagnosis of any psychiatric 
disorder present and to determine whether 
the diagnostic criteria for PTSD are 
satisfied.  With this request, the RO 
should provide the examiner with a list 
of all stressors that have been 
identified.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  If PTSD is found, the 
examiner is requested to express an 
opinion as to whether such is related to 
the veteran's military service, 
specifically whether a diagnosis of PTSD 
is supportable solely by the stressor(s) 
that have been recognized.  The examiner 
should be asked to comment on the 
significance, if any, in the diagnostic 
assessment of evidence that is indicative 
of behavioral changes (see M21-1, 
paragraph 5.14c(8)(9)).  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of her failure to report for the 
examination in order that she may make an 
informed decision regarding her 
participation in said examination.

4.  When the above requested development 
is completed, to the extent possible, the 
RO should review the case and undertake 
additionally indicated development.  The 
RO should ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated. Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After any indicated corrective action 
has been completed, the RO should again 
review the record and readjudicate the 
issue of entitlement to service 
connection for PTSD.  If any benefit 
sought on appeal is not granted, the 
veteran and her representative should be 
provided with an appropriate supplemental 
statement of the case and afforded 
opportunity to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, she should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
her claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




